Citation Nr: 1016466	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-04 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for the service-connected posttraumatic stress disorder 
(PTSD).  

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected residuals of a shrapnel wound, left 
calf.  

3.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected residuals of a shrapnel wound, left 
thigh.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to 
October 1971.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from various rating decisions issued by the 
RO .

An August 2007 rating decision granted service connection for 
residuals of shrapnel wounds to the left thigh and calf and 
assigned a 10 percent disability rating for each, effective 
on December 14, 2006.  

The RO also denied service connection for coronary artery 
disease as secondary to Agent Orange exposure in the August 
2007 rating decision.  While this matter has not been 
developed for the purpose of appellate review, it is referred 
to the attention of the RO in light pending regulatory 
changes.  

By way of an August 2008 rating decision, the Veteran was 
granted service connection for PTSD and assigned a 30 percent 
disability rating, effective on September 14, 2007.  

The Veteran reported a gun shot wound to his right back while 
he served in Vietnam, the Board interprets the Veteran's 
statement as an informal claim for residuals of a gun shot 
wound to the right back.  As such, this issued is referred to 
the RO for appropriate development.  (See March 2008 
Confidential Neuropsychological Follow-up Evaluation).  



FINDINGS OF FACT

1.  The service-connected PTSD currently is shown to be 
manifested by sleep impairment, anxiety, aggression, 
hyperarousal, irritability, intrusive recollections in forms 
of dreams and nightmares, and hypervigilance due to his PTSD; 
is characterized by GAF scores that range from 60 to 62 with 
the most recent GAF score of 60; and is productive of no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform tasks.  

2.  The service-connected residuals of the shrapnel wound of 
the left calf is shown to be productive of a disability 
picture that more nearly resembles that of moderately severe 
damage to muscle group XI..  

3.  The service-connected residuals of the shrapnel wound of 
the left thigh is shown to be productive of a disability 
picture that more nearly resembles that of moderately severe 
damage to muscle group XIII.  

4.  The service-connected residuals of the shell fragment 
wound of the left calf is also shown to include a separate 
and distinct disability picture manifested by injury to the 
superficial peroneal nerve that more nearly resembles that of 
moderate incomplete paralysis with impaired sensation 
extending down into the foot.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 30 percent for the service-connected PTSD have not 
been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.56, 4.59, 4.73, 4.130 including Diagnostic Code 9411 
(2009).  

2.  The criteria for the assignment of an initial rating of 
20 percent, but not higher for the service-connected injury 
to muscle group XI as the residual of a shrapnel wound of the 
left calf have been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.56, 4.59, 4.73 including Diagnostic 
Codes 5311, 7801-7805 (former and revised effective October 
23, 2008) (2009).  

3.  The criteria for the assignment of an initial rating of 
30 percent, but not higher for the service-connected injury 
to muscle group XIII as the residual of a shrapnel wound of 
the left thigh have been met.  38 U.S.C.A. §§  1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.56, 4.59, 4.73 including Diagnostic Codes 5313, 
(7801-7805 former and revised effective October 23, 2008) 
(2009).  

4.  The criteria for the assignment of a separate initial 
rating of 10 percent, but not higher for the service-
connected residuals of the shrapnel wound of the left calf on 
the basis of damage to superficial peroneal nerve have been 
met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.56, 4.59, 4.73, 4.124a including Diagnostic Code 8522 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).  

The Veteran was provided notice of VCAA in January 2007 and 
December 2007 prior to the initial adjudication of his claims 
for service connection for residuals of shrapnel wound of the 
left calf and left thigh in the August 2007 rating decision 
and for PTSD prior to the August 2008 rating decision.  

The VCAA letters indicated the types of evidence necessary to 
substantiate the claims, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, 
including the information needed to obtain both his private 
and VA medical treatment records.  

The Veteran also  received notice pertaining to the 
downstream disability rating and effective date elements of 
the claims, with subsequent adjudication of his claims in a 
November 2009 Supplemental Statement of the Case.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini, 18 
Vet. App. at 119-20.  

Moreover, it is well to observe that service connection for 
PTSD and residuals of shrapnel wound to the left calf and 
thigh has been established and initial ratings for these 
conditions have been assigned.  

Thus, the Veteran has been awarded the benefit sought, and 
such claims have been substantiated.  See Dingess v. 
Nicholson, 19 Vet. App. at 490-491.  As such, 38 U.S.C.A. § 
5103(a) notice is no longer required as to this matter, 
because the purpose for which such notice was intended to 
serve has been fulfilled.  Id.  

Also, it is of controlling significance that, after awarding 
the Veteran service connection for PTSD and residuals of 
shrapnel wound to the left calf and thigh and assigning an 
initial disability rating for each of these conditions, he 
filed a notice of disagreement contesting the initial rating 
determinations.  See 73 Fed. Reg. 23353-23356 (April 30, 
2008) (amending 38 C.F.R. § 3.159(b) to add subparagraph (3), 
which provides VA has no duty to provide section 5103 notice 
upon receipt of a notice of disagreement).  

The RO furnished the Veteran a Statement of the Case that 
addressed the initial ratings assigned for his PTSD and 
residuals of shrapnel wound to the left calf and thigh, 
included notice of the criteria for higher ratings for those 
conditions, and provided the Veteran with further opportunity 
to identify and submit additional information and/or 
argument, which the Veteran has done by perfecting his 
appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105.  

Under these circumstances, VA fulfilled its obligation to 
advise and assist the Veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
Veteran a fair opportunity to prosecute the appeal.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran was afforded a VA examination in August 2007 and 
October 2009 for residuals of shrapnel wound to the left calf 
and thigh and he was afforded a VA examination in June 2008 
for PTSD.  

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issues on appeal 
have been identified and obtained, to the extent possible.  
The evidence of record includes service treatment records, VA 
medical records, VA examination reports, and statements from 
the Veteran and his representative.  

The Veteran has not indicated that he has any further 
evidence to submit to VA, or which VA needs to obtain.  There 
is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103.  



II.  Legal Authority

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

The Board observes that this is an initial rating case and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  See 
Fenderson v. West, 12 Vet App 119, 126 (1999).  


III.  Higher Initial Rating for PTSD

Diagnostic Code 9411, which is governed by the General Rating 
Formula for Mental Disorders set forth in 38 C.F.R. § 4.130, 
provides that:

A 30 percent disability rating for PTSD is warranted 
when the veteran exhibits occupational and social 
impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, and mild memory 
loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130.

A 50 percent disability rating for PTSD is warranted 
when the veteran exhibits occupational and social 
impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term 
memory (i.e., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining 
effective work and social relationships.  Id.  

A 70 percent disability rating for PTSD is warranted 
when the veteran exhibits occupational and social 
impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p. 32].  

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(i.e., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (i.e., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(i.e., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (i.e., few friends, 
conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (i.e., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (i.e., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].  

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (i.e., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (i.e., depressed, avoids friends, 
neglects family, and is unable to work).  

The terms "mild," "moderate," "moderately severe" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R    § 4.6.  

It should also be noted that use of terminology such as 
"mild" or "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  The record as a whole is evaluated 
in arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.  

A January 2007 VA treatment record reflects a positive PTSD 
screen.  The Veteran declined to be referred to mental 
health.  The Veteran reported nightmares, hypervigilance, 
memories, avoidance behavior, and exaggerated startle 
response.  He denied feelings of numbness, activities, or 
surroundings.  

A February 2008 Neuropsychological Follow-up Evaluation after 
a head injury reflects that the Veteran had delusions and 
hallucinations pertaining to his experience in Vietnam during 
his early recovery period from injuries sustained in a 
helicopter crash in October 2007, which subsequently 
resolved.  

The initial neuropsychological evaluation reflected that the 
Veteran had considerable residual cognitive capacity, but 
with learning and memory impairment for faces and places.  
The evaluation at that date was consistent with diagnosis of 
probable head injury with relative dysfunction.  The Veteran 
was married for 21 years and has two children.  

Upon mental evaluation, the Veteran was clean and causally 
dressed.  His affect was energetic and robust with responsive 
sense of humor and contextually appropriate laughter.  He 
displayed full range of affect appropriate to setting.  
Conversational speech was relevant, fluent, and coherent for 
propositional components.  

The private physician noted that the Veteran was energetic 
and did not fully appreciate his deficits.  The evaluation 
reflected significant strengths in cognitive, learning, and 
memory, but relative deficits in spatial learning and memory.  
He had mild executive deficits for organizational planning 
and sequencing of activities.  

The evaluation also revealed a substantial improvement over 
time potentially indicating an active and continuing 
recovering process.  The Veteran had mild to moderate 
depression with substantial progress in emotional issues and 
recovery following his accident.  He had PTSD-like symptoms 
more associated with his experience in Vietnam.  

The Veteran underwent a VA examination in June 2008.  The VA 
examiner noted that the symptoms reported in the January 2007 
positive PTSD screen were prior to his October 2007 
helicopter crash.  He declined depression and treatment for 
his positive PTSD screen at that time.  

The Veteran reported that he had two failed marriages because 
he "ran them off" and was wild, crazy, and often would 
fight with other people.  He reported no marital problems in 
his current spouse and has been married for about 20 years.  
He has a good relationship with his two daughters.  He also 
gets along well with his in-laws.  

The Veteran stated that he maintained some social 
interactions (i.e., a few friends that he goes out to dinner 
with at times).  He reported many different hobbies.  He used 
to build and fly small personal aircraft.  He enjoyed ham 
radio, collecting old radios, rocks, carving caricatures, 
reading, watching TV and went to various places.  The Veteran 
denied substance abuse problems.  He denied a history of 
suicide attempts.  

Upon mental status evaluation, the Veteran's affect was 
generally broad and there was no significant impairment of 
thought processing or communication.  There were no delusions 
or hallucinations.  

The VA examiner stated that the history of "vivid cross-
modal foraethesias" and "spatial delusions" as referred to 
in the February 2008 Neuropsychological Evaluation was not 
PTSD symptomatology, but more likely than not an effect of 
either his brain injury or the medications he was taking at 
the time.  The Veteran denied any current hallucinations or 
delusions.  

His eye contact and behavior were appropriate.  He denied 
suicidal or homicidal ideation.  He was oriented and memory 
appeared adequate.  There was no obsessive-compulsive 
behavior, speech was within in normal limits, and there were 
no panic attacks.  The Veteran reported that was not 
depressed most days.  

The Veteran denied excessive anxiety.  His impulse control 
was adequate with no recent difficulty with severe anger 
outbursts.  He reported insomnia due, in part, to thinking 
about Vietnam.  The Veteran works at Virginia Tech as a 
financial manager in the Informational Technology Department.  
He has worked there for 21 years.  

The VA examiner diagnosed the Veteran with PTSD due both to 
Vietnam combat events, as well as the more recent October 
2007 helicopter crash.  The Veteran had the following 
symptomatology equally attributable to both events: 
nightmares, intrusive memories, insomnia, and hypervigilance 
with no significant hyperstartle response.  

The examiner noted that the traumas could not effectively be 
separated.  Under these circumstances, the reasonable doubt 
doctrine mandates that all signs and symptoms be attributed 
to the Veteran's service-connected condition.  Mittleider v. 
West, 11 Vet. App. 181 (1998).  He was assigned a GAF score 
of 62.  

A November 2008 Blacksburg Counseling Ministries Report 
reflects that the Veteran suffered from PTSD symptoms since 
his service that were exacerbated by the helicopter crash.  

The Veteran reported recurrent distressing recollections of 
events during the war, hypervigilance, insomnia and 
exaggerated startle response.  He has become moderately 
depressed since his 2007 helicopter crash and has feelings of 
hopelessness.  He has some what restricted range of affect 
and feelings and has been less interested in activities he 
normally enjoys.  He reported crying spells and survivor's 
guilt.  

The Veteran was diagnosed with PTSD and adjustment disorder 
with mixed depression and anxiety.  The private counselor 
also noted that the Veteran was suffering from relational 
problems related to his disorder and complicated grief.  He 
was assigned a GAF score of 60.  

In an October 2007 written statement, the Veteran reported, 
in part, constant nightmares, irritability, anxiety, 
insomnia, aggression (i.e., wants to physically fright to 
most irritating situations), has to sleep near a weapon, and 
difficulty maintaining relationships (i.e., divorced twice).  

The clinical evidence of record clearly demonstrates that the 
Veteran has symptoms of sleep impairment, anxiety, 
aggression, hyperarousal, irritability, intrusive 
recollections in forms of dreams and nightmares, and 
hypervigilance due to his PTSD.  

There is evidence that the Veteran may have some 
symptomatology that meets the criteria for a 50 percent 
evaluation, such as impairment of short and long-term memory 
and disturbances of motivation and mood.  

However, the VA medical evidence of record, as reflected in 
the June 2008 VA examination report, VA treatment reports, 
and private treatment reports, does not reflect that the 
Veteran demonstrates the vast majority of the symptomatology 
needed to meet criteria under Diagnostic Code 9411.  

As reflected in the reports, the medical evidence does not 
reflect that he has circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; or 
difficulty in understanding complex commands.  

While the Veteran reported delusions and hallucinations about 
his military experience, he denied any current hallucinations 
or delusions during the February 2008 Neuropsychological 
Follow-up Evaluation after a head injury and the June 2008 VA 
examination.  

Further, the June 2008 VA examiner noted that the history of 
"vivid cross-modal foraethesias" and "spatial delusions" 
as referred to in the February 2008 Neuropsychological 
Evaluation was not PTSD symptomatology, but more likely an 
effect from either his brain injury or the medications he was 
taking at the time.  

While family history (i.e., two divorces) may indicate some 
degree of disturbance social functioning, the Veteran's 
difficulties more appropriately approximate the criteria for 
the 30 percent disability rating.  The Board notes that the 
Veteran reported no current marital problems with his third 
spouse and has been married for about 20 years.  He has a 
good relationship with his two daughters.  He also gets along 
well with his in-laws.  

The Veteran stated that he also maintained some social 
interactions (i.e., a few friends that he goes out to dinner 
with at times).  These facts strongly suggest that the 
Veteran has experienced no more than occasional decrease in 
social and work efficiency.  

Consequently, the Board finds that an initial evaluation in 
excess of 30 percent is not warranted for the service-
connected PTSD.  The GAF score range of 60 to 62 assigned by 
VA supports this conclusion.  

The Veteran's scores reflects mild impairment in social and 
occupational functioning, which does not correspond to a 
higher degree of social and industrial impairment as required 
for the assignment of a 50 percent or higher disability 
evaluation.  Consequently, the Board finds that no more than 
a 30 percent rating is warranted for PTSD.  

In summary, based on the evidence of record, the Board finds 
that the preponderance of evidence is against an initial 
evaluation in excess of 30 percent for PTSD.  The Board 
concludes that there was no period since the award of service 
connection that a rating greater than 30 percent for service-
connected PTSD was warranted.  Fenderson, supra.  

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the Veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an initial evaluation higher than 
30 percent on an extraschedular basis.  See 38 C.F.R. § 
3.321(b)(1).  There is no indication that the disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) for any period 
since the grant of service connection.  

Moreover, the condition is not shown to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


IV.  Higher Initial Rating for Residuals of a Shrapnel 
Fragment Wound of the Left Thigh Affecting Muscle Group XIII 
and the Left Calf Affecting Muscle Group XI  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c).  

Slight disability of muscles would result from a simple wound 
of muscle without debridement or infection.  The history and 
complaint would include service department record of 
superficial wound with brief treatment and return to duty, 
healing with good functional results, and no cardinal signs 
or symptoms of muscle disability as defined in paragraph (c) 
of this section.  Objective findings would include minimal 
scar; no evidence of fascial defect, atrophy, or impaired 
tonus; and no impairment of function or metallic fragments 
retained in muscle tissue.  38 C.F.R. § 4.56(d)(1). 
 
Moderate disability of muscles would result from a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The history and 
complaint would include service department record or other 
evidence of in-service treatment for the wound; and a record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability, as defined in paragraph 
(c) of this section, particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  Objective findings would 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue.  Some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2). 
 
Moderately severe disability of muscles would result from a 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The history and complaint would 
include service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound; and a record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  Objective findings would 
include entrance and (if present) exit scars indicating track 
of missile through one or more muscle groups.  There would be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side would demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3).  
 
Severe disability of muscles would result from a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The history 
and complaint would include service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound; and a record of consistent complaint 
of cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section, worse than those 
shown for moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings would include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability: (A) x- 
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; (B) adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; (C) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (D) visible or measurable 
atrophy; (E) adaptive contraction of an opposing group of 
muscles; (F) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; (G) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56(d)(4). 
 
Muscle group XIII refers to the posterior thigh group, 
hamstring complex of 2-joint muscles, including the biceps 
femoris, semimembranosus, and semitendinosus.  Muscle group 
XIII is responsible for extension of the hip and flexion of 
the knee, outward and inward rotation of the flexed knee, 
acting with rectus femoris and sartorius (see XIV, 1, 2) 
synchronizing simultaneous flexion of the hip and knee and 
extension of the hip and knee by belt-over-pulley action at 
knee joint.  The following evaluations are assignable for 
disability of muscle group XIII: 40 percent for severe; 30 
percent for moderately severe, 10 percent for moderate, and 0 
percent for slight.  38 C.F.R. § 4.73, Diagnostic Code 5313.  

Muscle group XIV refers to the following: extension of knee; 
simultaneous flexion of hip and flexion of knee; tension of 
fascia lata and iliotibial (Maissiat's) band, acting XVII (1) 
in postural support of body; acting with hamstrings in 
synchronizing hip and knee.  Anterior thigh group, namely 
sartorius, rectus femoris, vastus externus, vastus 
intermedius, vastus internus, and tensor vaginae femoris.  
The following evaluations are assignable for disability of 
muscle group XIV: 40 percent for severe; 30 percent for 
moderately severe, 10 percent for moderate, and 0 percent for 
slight.  38 C.F.R. § 4.73, Diagnostic Code 5314.  

Muscle group XV refers to the following: adduction of hip (2, 
3, 4, 5); simultaneous flexion of hip and flexion of knee 
(1); tension of facia lata and iliotibial (Maissiat's) band, 
acting with XVII (1) in postural support of body (6); acting 
with hamstrings in synchronizing hip and knee (1, 2).  
Anterior thigh group:  (1) sartorius; (2) rectus femoris; (3) 
vastus externus; (4) vastus intermedius; (5) vastus internus; 
(6) tensor vaginae femoris.  The following evaluations are 
assignable for disability of muscle group XV: 30 percent for 
severe; 20 percent for moderately severe, 10 percent for 
moderate, and 0 percent for slight.  38 C.F.R. § 4.73, 
Diagnostic Code 5315.  

Muscle group X refers to the following: movement of forefoot 
and toes; propulsion thrust in walking.  Intrinsic muscles of 
the foot:  Plantar: (1) flexor digitorum brevis; (2) abductor 
hallucis; (3) abductor digit minimi; (4) quadratus plantae; 
(5) lumbricales; (6) flexor hallucis brevis; (7) adductor 
hallucis; (8) flexor digiti minimi brevis; (9) dorsal and 
plantar interossei.  Other important plantar structures:  
plantar aponeurosis, long plantar and calcaneonavicular 
ligament, tendons of posterior tibial, peroneus longus, and 
long flexors of great and little toes.  The following 
evaluations are assignable for disability of muscle group X: 
30 percent for severe; 20 percent for moderately severe, 10 
percent for moderate, and 0 percent for slight.  38 C.F.R. § 
4.73, Diagnostic Code 5310.  

Dorsal: (1) extensor hallucis brevis; (2) extensor digitorum 
brevis.  Other important dorsal structures:  Cruciate, 
crural, deltoid, and other ligaments; tendons of long 
extensors of toes and peroneal muscles.  The following 
evaluations are assignable for disability of muscle group X: 
20 percent for severe; 10 percent for moderately severe, 10 
percent for moderate, and 0 percent for slight.  Note: 
minimum rating for through-and-through wounds of the foot-
10.  38 C.F.R. § 4.73, Diagnostic Code 5310.

Muscle group XI refers to the following: propulsion, plantar 
flexion of foot (1); stabilization of arch (2, 3); flexion of 
toes (4, 5); Flexion of knee (6).  Posterior and lateral 
crural muscles, and muscles of the calf:  (1) triceps surae 
(gastrocnemius and soleus); (2) tibialis posterior; (3) 
peroneus longus; (4) peroneus brevis; (5) flexor hallucis 
longus; (6) flexor digitorum longus; (7) popliteus; (8) 
plantaris.  The following evaluations are assignable for 
disability of muscle group XI: 30 percent for severe; 20 
percent for moderately severe, 10 percent for moderate, and 0 
percent for slight.  38 C.F.R. § 4.73, Diagnostic Code 5311.  

Muscle group XVII refers to the following: extension of hip; 
abduction of thigh; elevation of opposite side of pelis; 
tension of fascia lata and illotibial (Maissiat's) band, 
acting with XIV in postural support of body steadying pelvis 
upon head of femur and condyles of femur on tibia.  Pelvic 
girdle group, namely gluteus maximus, gluteus medius, and 
gluteus minimus.  

The following evaluations are assignable for disability of 
muscle group XVII: 50 percent for severe, 40 percent for 
moderately severe; 20 percent for moderate, 10 percent for 
moderate, and 0 percent for slight.  38 C.F.R. § 4.73, 
Diagnostic Code 5317.  

Effective on August 30, 2002 but prior to October 23, 2008, 
the regulations regarding the evaluation of skin diseases 
were revised.  See 67 Fed. Reg. 49,590-99 (2002).  

Scars that are deep or that cause limited motion are rated 
under Diagnostic Code 7801.  A deep scar is one associated 
with underlying soft tissue damage, and a superficial scar is 
one not associated with underlying soft tissue damage.  Scars 
that are superficial, do not cause limited motion, and cover 
area of 144 inches or more are given a 10 percent rating 
under Diagnostic Code 7802.  Unstable superficial scars are 
rated 10 percent disabling under Diagnostic Code 7803.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of the skin over the scar.  Superficial 
scars that are painful on examination are rated 10 percent 
disabling under Diagnostic Code 7804.  Diagnostic Code 7805 
provides that other scars are rated on limitation of function 
of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 
7801-7805.

Effective on October 23, 2008, burn scars or scars due to 
other causes, not of the head, face, or neck, that are deep 
and nonlinear are rated under Diagnostic Code 7801.  A deep 
scar is one associated with underlying soft tissue damage.  
Burn scars or scars due to other causes, not of the head, 
face, or neck, that are superficial and nonlinear covering 
areas of 144 square inches (929 sq. cm.) or greater are rated 
as 10 percent disabling under Diagnostic Code 7802.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Scars that are unstable or painful receive a 
compensable rating under Diagnostic Code 7804.  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Other scars (including 
linear scars) and other effects of scars evaluated under 
Diagnostic Codes 7800, 7801, 7802, and 7804 are rated under 
Diagnostic Code 7805, under which any disabling effect(s) not 
considered in a rating provided under Diagnostic Codes 7800-
7804 are evaluated under an appropriate diagnostic code.  38 
C.F.R. § 4.118, Diagnostic Codes 7801-7805.  Although the 
regulation has been rephrased, the elements to be considered 
in determining the degree of disability have substantially 
remained unchanged.  

Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

As the Veteran's claim for an increased rating was filed in 
December 2006, prior to October 23, 2008, the Board will 
consider the regulations in effect at that time and since 
October 23, 2008.  

The Board observes, however, that when an increase is 
warranted based solely on the revised criteria, the effective 
date for the increase cannot be earlier than the effective 
date of the revised criteria.  See 38 U.S.C.A. § 5110(g); 
VAOGCPREC 3-2000, 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  

The Veteran's service treatment records show that he 
sustained various penetrating shrapnel wounds including those 
involving the left thigh and calf in November 1969.  The 
wounds were debrided under general anesthesia, and retained 
shrapnel was removed.  He was treated with intermittent soaks 
and allowed to heal by secondary intention.  There was no 
record of an infection.  Slight numbness was noted along the 
lateral aspect of the left calf.  The Veteran was 
hospitalized for 6 weeks.  The Veteran was noted to have good 
rehabilitation with physical therapy and was considered fit 
for full duty and returned to same.  

A July 2007 VA treatment record reflects that the Veteran 
complained of pain in his left leg from his shrapnel wound.  
A July 2007 nerve conduction report reflects mild reduction 
in the left tibial motor unit.  

The post-service August 2007 VA examination report reflects 
complaints of pain that increases with standing for any 
period of time.  The Veteran reported that he was unable to 
run since his wounds and his condition had become 
progressively worse.  

The VA examiner noted that the Veteran was injured from a 
large caliber, high velocity, missile.  The wound was not a 
through-and-through injury, and there was no infection before 
healing.  However, there were associated bone, nerve, 
vascular, or tendon injuries (i.e., numbness from the calf 
wound on the calf down to the ankle).  

The Veteran's current symptoms are pain, fatigability and 
giving way.  There was no decreased coordination, uncertainty 
of movement or flare-ups of muscle injury residuals.  The VA 
examiner further reported that the left thigh muscle XIII and 
left calf muscle XI were injured, namely triceps surae 
(gastrocnemius and soleus) and biceps formis, respectively.  
However, muscle strength was 5.  Muscles XIV, and XV, X and 
XII were not injured and muscle strength was 5.  There was no 
intermuscular scarring and muscle function was normal in 
terms of comfort, endurance and strength.  

There was an upper posterior thigh scar that was 1.2 x 1.2 cm 
(sunken about 0.4 cm).  There was loss of subcutaneous 
tissue.  The scar was flesh color with no breakdown of 
tissue.  The scar was not painful or tender to touch or 
adherent.  There were no separate entry or exit scars.  

However, there was nerve damage (i.e., decreased sensation to 
pin prick from the left calf wound down to the ankle that 
involves superficial peroneal nerve, a superficial peripheral 
sensory nerve).  His motor function 5/5 and deep tendon 
reflexes were 1+ and equal, bilaterally.  There were no 
residuals of tendon or bone damage.  There was no finding of 
muscle herniation or loss of deep fascia or muscle substance.  
His motion was not limited by muscle disease or injury.  

The lower left leg x-ray revealed a small piece of shrapnel 
lateral to the proximal fibula.  However, no apparent injury 
to the bone, soft tissue calcifications or degenerative joint 
disease was identified.  Another piece of shrapnel was seen 
via x-ray in the left thigh medial to the femur.  There was a 
mild reduction in the left tibial motor unit amplitude 
otherwise a normal study.  

It was noted that the Veteran was employed full-time with no 
time lost from work due to his injuries.  He was diagnosed 
with shrapnel wounds to the left posterior leg with retained 
shrapnel and well-healed shrapnel wound scar.  There was no 
significant effect on occupation.  However there were mild 
effects on chores, recreation and traveling.  Moderate 
effects on shopping and exercise and severe effects on sports 
with no effects on feeding, bathing, dressing, toileting, and 
grooming were noted.  

An October 2009 VA examination report reflects similar 
findings to the August 2007 VA examination, albeit, the VA 
examiner did not find bone, nerve, vascular or tendon 
injuries.  There were flare-ups of pain, but no decreased 
coordination, increased fatigability, weakness, or 
uncertainty of movement.  

One scar was described as 3.5 cm by 2 cm oval shaped, 
slightly depressed, flesh colored, smooth surfaced, non-
tender to palpation, superficial scar to upper posterior left 
thigh.  The scar was not painful, adherent, or tender to 
touch.  

Another scar was 2 cm in diameter, flesh colored, smooth 
surfaced, slightly depressed, nontender to palpation 
superficial scar to posterior calf.  It was also not painful, 
adherent or tender to touch.  There were no signs of 
inflammation, edema, skin breakdown, or keloid formation.  

The Veteran was diagnosed with superficial scars.  It was 
noted that the Veteran worked full time and had been at his 
current place of employment for 23 years.  There was no time 
loss from work due to his shrapnel wounds and there were no 
effects on usual daily activities.  

Here, the evidence of record shows that the service-connected 
residuals of the separate shrapnel wounds of the left thigh 
and calf region include definite muscle injury manifested by 
pain and numbness with muscle strength of 5/5 for the left 
lower extremity for all muscle groups.  

The medical evidence reflects that the service-connected 
shell fragment wound residuals of the left thigh and calf are 
productive of a disability picture that more closely 
approximates that of moderately severe muscle injury 
consistent with debridement of the wounds and extensive 
treatment in service, complaints of fatigue-pain, weakness or 
loss of power (i.e., numbness and leg giving out), retained 
metallic fragments in the muscle tissue and likely muscle 
loss.  38 C.F.R. § 4.56(c) and (d)(2).  

Thus, on this record, the medical evidence supports the 
assignment of increased ratings for damage to muscle groups 
XIII and XI.  Thus, evaluations of 30 percent and 20 percent, 
respectively, are for application in this case.  

Moreover, from the record, the residuals of the left calf 
wound are shown to have been productive of a separately 
ratable nerve injury manifested by numbness extending down 
into the foot.  This discrete neurological deficit, in the 
Board's opinion, approaches a level of impairment consistent 
with moderate incomplete paralysis of the superficial 
peroneal nerve in accordance with Diagnostic Code 8522.  

Hence, on this record, another 10 percent rating is 
assignable for the neurological component of the service-
connected shell fragment wound residuals of the left calf due 
to a disability picture involving the left calf distal to the 
wound site.  

The Board has considered other potentially applicable 
diagnostic criteria, but even higher ratings are not 
warranted with consideration of the DeLuca factors.  A higher 
evaluation is not warranted as the disability picture is not 
considered to be more than "moderately severe" in degree 
for the actual wounds or "moderate" for the resulting nerve 
injury.  Findings even approaching severe muscle damage or 
incomplete paralysis of the nerve are not demonstrated in 
this case.   

The record does suggest some complaints of the cardinal signs 
and symptoms of muscle disability over the years and some 
inability to keep up with work requirements.  There is no 
indication on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles.  See 38 
C.F.R. § 4.56(d)(3).  

Lastly, the VA examiners found no additional limitation of 
range of motion following repetitive use.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 
4.45.  

The Veteran is not entitled to a separate rating for scars as 
a residual of a shrapnel fragment wound of the left thigh and 
left calf under the former and revised criteria because the 
Veteran was diagnosed with superficial stable scars that are 
not painful or tender on examination.  

In this regard, the Board notes that the August 2007 and 
October 2009 VA examinations reflects well-healed, 
nonerythematous, nontender scar of the thigh measuring 
approximately 3.5 cm by 2 cm and/or 2 x 1.2 cm with some soft 
tissue depression.  There was also another 2 cm scar on the 
left calf.  

The VA examiners stated that the scars were superficial.  
There was no gross muscle involvement or apparent bone or 
joint involvement.  There was no limitation of motion 
secondary to the scars or disfigurement.  

The Board further finds that the currently assigned ratings 
are for application for the entire period of this appeal.  
Fenderson, supra.  

Furthermore, the Board has considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extraschedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

In this regard, the Board notes that the Veteran's disability 
has not been shown objectively to interfere markedly with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  

In fact, the August 2007 and October 2009 VA examinations 
reflect that the Veteran works full-time and has been at his 
current place of employment for 23 years.  There was no 
identified time loss from work or impairment on usual daily 
activities hospitalization since service for the injuries.  

Therefore, the Board finds that the criteria for submission 
for consideration of higher extraschedular ratings pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  


ORDER

An initial rating in excess of 30 percent for the service-
connected PTSD is denied.  

An initial rating of 20 percent for the service-connected 
residuals of the shrapnel wound of the left calf on the basis 
of muscle damage is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  

An initial rating of 30 percent for the service-connected 
residuals of the shrapnel wound of the left thigh is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  

A separate 10 percent rating for the service-connected 
residuals of the shrapnel wound of the left calf on the basis 
of nerve damage is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


